Appellant was convicted in the district court of Matagorda County of assault to murder, and his punishment fixed at two years in the penitentiary.
It is shown that on the occasion in question both appellant and the injured party took part in a shooting. There had been a prior difficulty between them. According to the testimony of the State witnesses, Williams and his wife, the assaulted parties, in their wagon started to town to make complaint against appellant. Their route ran past appellant's house, and fearing trouble they took a shotgun with them. While on their way appellant, on horseback, chased them at full speed and shot twice at them with a pistol and they returned the fire. The evidence sharply conflicted, but there are facts sufficient to support the jury's finding.
Appellant files sixteen assignments of error. There are ten bills of exception. This court does not try cases on assignments of error, but on bills of exception setting forth alleged errors. As we view it, the presentation of assignments of error but multiplies the work both of this court and of counsel for the parties. The bill of exceptions reflects the error, if any, and to require or permit assignments of error, which in civil practice ordinarily follow the motion for new trial, would be to put that much additional work on appellant's counsel, and upon our inspection of the record would compel a comparison of the assignments of error with the bills of exception and could only tend to a multiplication of labor and to confusion. We have often said that assignments of error are not required under our rules. We consider the bills of exception. *Page 65 
Bill No. 1 sets out that the witness Williams, one of the alleged injured parties, was asked by State's counsel: "What did he say?" to which he replied, "I am going to kill you", and that he was also asked what he did after he got the blood washed off, and that he replied he sat down and his wife went over to Mr. South's. The objection was that this was immaterial, irrelevant and prejudicial. Nothing is stated in the bill which shows the surroundings or antecedents of the matters inquired about so that we might be informed from the bill itself of such facts as would support appellant's objection. The mere stating of objections ordinarily puts nothing before the appellate court. The trial court is judge of the matters involved both as to form of the questions and their materiality, and having held them correct in form and material in substance, we uphold his action unless by the bill of exceptions itself it is shown that he was in error. Sec. 207, Branch's Ann. P. C. for collation of authorities; also Subdiv. 21 of notes under Art. 744, Vernon's Ann. C. C. P. Tested by these rules, not only does the bill of exceptions under consideration fall short but also bills Nos. 2 to 8 inclusive.
The ninth bill of exceptions complains that the State was allowed to ask a witness who had already said that he could not tell whether appellant or the complaining witness fired first, — to state who fired the first shot, to which the witness replied, "Both about the same time." This answer of the witness comports entirely with what he had already said, and if the question asked was held to be leading in form, no possible injury could result to the appellant.
Bill No. 10 urges that upon his cross-examination of the complaining witness Tom Williams appellant discovered that some years before he had been convicted of a felony. No objection was interposed to the witness giving oral testimony of the fact of his conviction, nor of his further oral statement that he had been pardoned. It is averred in the bill that appellant verbally asked a postponement of the trial of the case until he could investigate the truth of the matters relative to the conviction and pardon, but that the court refused the request. This refusal is made the subject of this bill of exceptions. We have examined each case cited in appellant's brief but think them not applicable.
Appellant set up in his motion for new trial a number of matters relative to the question of the conviction and pardon of said witness, but we find in the record no bills of exceptions or statement of facts heard by the court relative to this extraneous issue, which was filed during term time. Since the rendition of the opinion in Black v. State, 41 Tex. Crim. 185, we have held without variance that one who desires to present to the appellate court complaint of the disposition of issues of fact contained in his motion for new trial, must do so either by a bill of exceptions or by a statement of facts duly approved and filed during term time. The matters referred *Page 66 
to having not been carried either into a statement of facts or a bill of exception, present nothing for our review.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.